Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on Robert Johnston on 3/4/2022.
The application has been amended as follows: 

Claim 1: in line 5, “facing,” has been replaced with --facing when in an unmated position,--.
Claim 1: in line 7, “plurality” has been replaced with --first plurality--.
Claim 1: in line 12, “second side is” has been replaced with --the second side of the second floor member is--.
Claim 1: in line 16, “plurality” has been replaced with --second plurality--.

Claim 7: in line 3, “a twist lock” has been replaced with --the twist lock--.

Claim 10: in line 4, “a first side” has been replaced with --an exterior side--.
Claim 10: in lines 5-6 “a first side” has been replaced with --the exterior side --.

Claim 11: in line 5, “a first side” has been replaced with --an exterior side--.
Claim 11: in line 7, “a first side” has been replaced with --the exterior side--.

Claim 12: in line 6, “analogous” has been deleted.

Claim 14: in line 5, “a first side” has been replaced with --an exterior side--.
Claim 14: in line 7, “a first side” has been replaced with --the exterior side--.

Claim 16: in line 14, “a twist lock” has been replaced with --the twist lock--.
Claim 16: in line 22, “a first side” has been replaced with --an exterior side--.
Claim 16: in line 24, “a first side” has been replaced with --the exterior side--.

Claim 17: in line 9, “facing,” has been replaced with --facing when in an unmated position,--.
Claim 17: in line 11, “plurality” has been replaced with --first plurality--.
Claim 17: in line 16, “second side is” has been replaced with --the second side of the second floor member is--.
Claim 17: in line 20, “plurality” has been replaced with --second plurality--. 

Claim 22: in line 5, “facing,” has been replaced with --facing when in an unmated position,--.
Claim 22: in line 6, “plurality” has been replaced with --first plurality--.
Claim 22: in line 12, “second side is” has been replaced with --the second side of the second floor member is--.
Claim 22: in line 16, “plurality” has been replaced with --second plurality--.
Claim 22: in line 29, “interior” has been replaced with --second interior portion--.
Claim 22: in line 31, “the heating” has been replaced with --a heating--.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Pratt et al. (US 2015/0182242) and Kieswetter et al. (US 2020/0163688) each discloses a system for harvesting epidermal tissue from a patient, wherein the system may comprise a control unit ([0013] of ‘242; [0022] of ‘688), a source of reduced pressure ([0066] of ‘242; [0056] of ‘688), and a harvesting medical device, the medical device comprising first (52; fig. 1a) and second (54; figs. 1a,b) compartments that are releasably mateable ([0062] of ‘242; [0052] of ‘688), each compartment comprising a plurality of sidewalls (as understood in view of fig. 1a of each reference), and a floor member of the second compartment having one or more apertures (78) for receiving a portion of the patient’s skin. Pratt discloses that the device may comprise sensor systems incorporated into either the first compartment (52) or the second compartment (54) or both ([0065]). Kieswetter ‘688 discloses that the device may include circuits associated with sensors (14A-E; fig. 12) used to determine when the blister has achieved a sufficient height ready for harvesting ([0015], [0061]). However, the closest prior art of Pratt and Kieswetter each fails to disclose or fairly suggest, in combination with the remaining claim limitations, a first floor member of the first compartment having a first printed circuit board, a second ceiling member of the second compartment having a second printed circuit board, wherein the first and second printed circuit boards are electrically coupled when in a mated position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 3/4/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771